Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hollingsworth on 6/14/2021.

The application has been amended as follows: 
Claim 1. An optical fingerprint reader apparatus configured to detect skin features of a finger using Frustrated Total Internal Reflection contrast detection, the optical fingerprint reader apparatus comprising:

a display comprising a transparent cover and a substrate comprising an array of active pixels, the active pixels serving as an illuminator of the optical fingerprint reader apparatus;

a pinhole array configured to collimate reflected light rays;

an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors arranged on a substrate, at least the pinhole array and the array of photosensors arranged in an offset relationship with respect to one another, wherein:
a critical angle, Θc, is defined at an interface between a contact surface of the
transparent cover and a medium external to the contact surface: and
the pinhole array is arranged relative to the array of photosensors to only
accept reflected rays at and  higher than the critical angle: and
a processor coupled to the display and the optical sensor, the processor configured to control reading of signals from the photosensors and to control illumination of selected active pixels in accordance with a predefined scanning pattern that covers a finger sensing region of the transparent cover during a fingerprint reading operation and facilitates detection of the skin features of the finger via Frustrated Total Internal Reflection.


Claim 20, An optical fingerprint reader apparatus configured to detect skin features of a finger using Frustrated Total Internal Reflection contrast detection, the optical fingerprint reader apparatus comprising:

a display comprising a transparent cover and a substrate comprising an array of active pixels, the active pixels serving as an illuminator of the optical fingerprint reader apparatus; a pinhole array configured to collimate reflected light rays;

an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors arranged on a substrate, at least the pinhole array and the array of photosensors arranged in an offset relationship with respect to one another; and

a processor coupled to the display and the optical sensor, the processor configured to control illumination of selected active pixels and reading of signals from the photosensors in accordance with a predefined scanning pattern that covers a finger sensing region of the transparent cover during a fingerprint reading operation;

wherein: light emitted by a selected active pixel illuminated by the processor is detected by a photosensor offset from the selected active pixel such that skin features of the finger are detectable using Frustrated Total Internal Reflection;
the Frustrated Total Internal Reflection is dependent on a critical angle, ΘC, at an interface between a contact surface of the transparent cover and a medium external to the contact surface; and
the pinhole array is arranged relative to the array of photosensors to only
accept reflected rays at  and higher than the critical angle, Θc.

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, pinhole array configured to collimate reflect light …and the pinhole array is arranged relative to the array of photosensors to only accept reflected rays at and higher than the critical angle as claimed in combination with the remaining limitations of independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621